Citation Nr: 0210430	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for a claimed right hip 
disability, as secondary to service-connected disability.

2.   Entitlement to an increased evaluation for scars, as a 
residual of a shrapnel wound of the posterior-lateral aspect 
of the right lower leg, Muscle Group XI, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In February 2001, the Board denied a claim for a higher 
initial evaluation for post-traumatic stress disorder, beyond 
50 percent.  The Board remanded the issues of entitlement to 
service connection for a right hip disability, as secondary 
to service-connected disability, entitlement to service 
connection for a back disability, as secondary to service-
connected disability, and entitlement to an increased 
evaluation for scars, as a residual of a shrapnel wound of 
the posterior-lateral aspect of the right lower leg, Muscle 
Group XI, then evaluated as 10 percent disabling, back to the 
RO for additional development.  While the case was in remand 
status, the RO granted service connection for a back 
disability, and increased the evaluation for scars, as a 
residual of a shrapnel wound of the posterior-lateral aspect 
of the right lower leg, Muscle Group XI, then evaluated as 10 
percent disabling to 20 percent disabling.  The increased 
rating issue remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran does not have a right hip disability that is 
related to the veteran's service-connected disability.   

3.  The scars as a residual of a shrapnel wound of the 
posterior-lateral aspect of the right lower leg, Muscle Group 
XI disability is manifested by complaints of pain and 
weakness.  The disability is productive of no more than 
moderately severe disability.  

4.  The scars, residuals of service- connected shrapnel 
wounds, are well healed, nontender and nonadherent. 


CONCLUSIONS OF LAW

1.  A claimed right hip disability is not proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310 (2001).

2.  The criteria for a disability evaluation in excess of 20 
percent for scars, as a residual of a shrapnel wound of the 
posterior-lateral aspect of the right lower leg, Muscle Group 
XI have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and a subsequent supplemental statement of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Secondary service connection

Laws and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that the term "disability", as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Discussion

Initially, the Board notes that the record does not show, and 
the veteran does not contend that he has a right hip 
disability that is related to service.  There is no showing 
of a right hip complaints or problems in service or for many 
years thereafter.  Thus, direct service connection is not 
warranted.  The veteran rather contends that he has a right 
hip disability that is related to his service-connected 
residuals of shell fragment wounds.  

In order to establish service connection on a secondary 
basis, there must be evidence of a current disorder, a 
service-connected disorder, and a nexus between the two 
disabilities, established by competent medical evidence.  

When the veteran was examined by VA in September 1998, he 
reported that he had not been treated for a hip condition 
either privately or at VA.  Flexion of the right hip was to 
115 degrees; extension was to 30 degrees; abduction was to 45 
degrees; and adduction was to 25 degrees.  X-rays of the hips 
were normal.  The impression was, history of hip pain.  The 
examiner stated that a hip disability had not been diagnosed, 
and that it was possible that the veteran's hips ached 
secondary to decreased range of motion of the right ankle.  
It was reported that no secondary connection had been 
established as of the current date.  

On VA examination in November 2001, the examiner stated that 
the veteran had no true hip pathology.  It was opined that 
hip pain was most likely an extension of a back problem.  
Examination of the right hip showed full range of motion.  It 
was reported that the veteran had no true hip pathology and 
that his complaint of hip pain was actually superior buttock 
pain which was related to the veteran's back condition.  

Here, the veteran has not been diagnosed with a hip 
disability.  While he has complaints of hip pain which was 
suggested could be related to his right ankle, pain is not a 
disability for which service connection can be granted.  The 
Court has held that a symptom alone, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, while there 
is a service-connected disability, there is no currently 
diagnosed right hip disability and no nexus of an 
identifiable right hip disability to the service connected 
disability.  The Board wishes to point out that the veteran's 
hip pain has also been found to be an extension of a service 
connected back disability.  In any event the pain that is the 
result of a service connected disability and is compensated 
for as a symptom of that disability.  

The veteran's contentions that he has a right hip disability 
related to a service-connected disability are not competent.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  He is a lay person, and is not 
competent to diagnose or to determine etiology of a 
disability.  His statement is further refuted by the opinion 
of the VA examiner who has stated that there is no right hip 
pathology.  As such, the Board must deny the veteran's claim.  


Increased evaluation

The veteran's service medical records show that in April 
1968, he was treated after receiving multiple fragment wounds 
to the right arm, right leg, and left thigh, and for a 
sprained right ankle with moderate swelling.  The wounds were 
cleaned and debrided.  The wounds were allowed to close by 
secondary healing.  It was noted that there was no artery or 
nerve involvement.  X-rays were normal.   He was treated, 
hospitalized for approximately two weeks and then transferred 
for convalescence to allow the ankle sprain to heal.  He was 
released from the convalescent center after 26 days.  At 
separation in May 1969, the veteran reported having shrapnel 
metal wounds, and a history of swollen and painful joints, as 
well as bone or joint deformity.  It was noted that he had no 
medical complaints currently, and examination of the lower 
and upper extremities and the skin was normal.   

On VA examination in October 1969, the veteran complained of 
his right heel aching in cold weather and if he is on his 
feet for long periods of time.  He also reported having 
difficulty running.  Examination showed scars on the right 
forearm, right lower leg and ankle and on the left thigh, 
which were well healed and non-adherent.  Motion of the ankle 
was normal, and it was noted that there was obviously no deep 
muscle or nerve involvement.  It was stated that X-rays did 
not reveal the presence of any metallic foreign bodies in the 
left thigh, right leg or right forearm.  

In March 1970, the RO granted service connection for scars of 
the right lower leg, Muscle Group XI and assigned a 
noncompensable evaluation.  In April 1998, the veteran 
requested an increased evaluation, and this appeal ensued.  

On VA examination in September 1998, the examiner stated that 
the veteran could not dorsiflex his right ankle and that 
plantar flexion was to 30 degrees.  X-rays of the right ankle 
were normal.  The diagnosis was, status post sprain, right 
ankle, with decreased range of motion.  A VA scars 
examination that same month noted scars on the right lower 
leg, and the left thigh.  There was no tenderness, adherence, 
ulceration or keloids.  

By a January 1998 rating action, the RO increased the 
veteran's evaluation for scars of the lower right leg to 10 
percent stating that the veteran had moderate muscle 
disability, based on decreased motion of the ankle.  

The veteran was examined by VA in November 2001.  It was 
noted that the claims file had been reviewed.  The veteran's 
medical history was reviewed.  He complained of right lower 
extremity pain and weakness, with a sharp pain in the medial 
aspect of the right ankle.  It was noted that there was no 
radiation of pain, and that the intensity was 8/10 when the 
flare-ups occurred.  It was stated that the ankle pain was 
not chronic and was only exacerbated by negotiating uneven 
ground when ambulating, with minor aching when walking.  The 
veteran reported that ankle injections had given significant 
relief lasting for months at a time.  It was noted that the 
veteran had weakness associated with pain.  It was stated 
that all scars were well healed, and that the veteran denied 
any numbness and tingling in is legs, and further had no 
apparent vascular symptoms.  Examination showed some 
decreased sensation in the sural nerve distribution of the 
right lower extremity.  

It was stated that there was no obvious malorientation or 
malformation to the foot or the ankle.  There was a slight 
anatalgic gait of the right lower extremity.  There was no 
swelling of the ankle; however there was some tenderness to 
palpation over the posteromedial aspect of the ankle.  The 
ankle was reported to have full range of motion, be stable to 
ligamentous stress, and have no increased laxity.  There was 
5/5 motor strength.   The pertinent assessment was: status 
post shrapnel injury right lower extremity with a residual 
partial right sural nerve palsy; flexor digitorum longus 
and/or flexor hallucis longus tendonitis on the right; and 
possible right subtalar arthrosis.  X-rays were normal.  

In a November 2001 addendum to the above noted examination, 
it was stated that X-rays of the right foot and ankle, did 
not show subtalar joint arthrosis.  

The veteran was examined by VA in March 2002.  It was noted 
that all of the veteran's scars were well healed with no 
evidence of ulceration. Range of motion of the right ankle 
was from 10 to 45 degrees with inversion of 7 degrees and 
eversion about 5 degrees.  The right knee motion was from 10 
to 135 degrees.  It was stated that pain was visibly noted on 
movement of the ankle and subtalar joint.  The pain was 
judged to be from mild to moderate.  It was stated that there 
was no significant muscle atrophy or skin changes secondary 
to disuse.  

In April 2002, the RO granted an increased evaluation for the 
veteran's scars, as a residual of a shrapnel wound of the 
posterior-lateral aspect of the right lower leg, Muscle Group 
XI, to 20 percent disabling under Diagnostic Code 5311.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the rating schedule, a finding of moderately severe 
muscle disability is shown by a through- and-through or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  The 
service department record or other evidence shows 
hospitalization for a prolonged period for treatment of the 
wound.  The record shows consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound. There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area. Muscles swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile;

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
the bone is normally protected by muscle;

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests;

(D) Visible or measurable atrophy;

(E) Adaptive contraction of an opposing group of muscles;

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle;

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4).

A 20 percent evaluation is warranted for moderately severe 
injury to Muscle Group XI (posterior and lateral crural 
muscles).  A 30 percent evaluation requires severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311.  The muscles 
of group XI involve the functions of propulsion and plantar 
flexion of foot, including (1); stabilization of arch (2, 3); 
flexion of toes (4, 5); flexion of knee (6), as well as the 
posterior and lateral crural muscles, and muscles of the 
calf, including the (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  The 
currently assigned 20 percent evaluation contemplates a 
moderately severe muscle injury.  

Discussion

The fact that the veteran was hit by multiple shell fragments 
does not, by itself, establish severe injury; it is merely 
one indicator of severe injury.  The service medical records 
and other medical evidence show that the wounds were cleaned 
and debrided and allowed to heal without further treatment.  
There was no nerve or artery involvement.  Nor is there any 
showing of prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring. (Sloughing of soft parts 
is the process of the separation of necrotic tissue from 
viable portions of the body. See Dorland's Illustrated 
Medical Dictionary 1536 (28th ed. 1994)).  X-rays of the 
right lower leg and ankle were normal.  

The service medical records show that the veteran was 
hospitalized for about 4 weeks for rehabilitation of a 
sprained ankle, and was then returned to duty without further 
evidence of complaint regarding his shrapnel wounds during 
service or for a number of years thereafter.  There is no 
evidence that he was hospitalized following service for 
treatment of his shrapnel wounds.  There is thus no showing 
of hospitalization for a prolonged period for treatment of 
his shrapnel wounds.

The cardinal signs and symptoms of muscle disability for 
rating purposes are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The veteran now complains of pain and weakness in his right 
leg due to his shrapnel wounds.  However there is on showing 
of the cardinal signs and symptoms of muscle disability such 
as loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  When examined recently in November 2001, the 
examiner stated that the weakness the veteran complained of 
was due to pain; there was 5/5 motor strength, and no laxity.  


The medical evidence does not show that the scars resulting 
from the service-connected shrapnel wounds are tender, 
painful adherent or ulcerated.  Since service, the scars have 
been consistently described as well-healed, nontender, and 
nonadherent.  There has been no reported loss of deep fascia 
or muscle substance, nor have the right calf muscles been 
shown to be soft, flabby, swollen, hardened, or contracted.

No muscle atrophy was found on the VA examination in March 
2002.  The veteran has complaints of pain and associated 
weakness.  No other functional limitations have been noted 
anywhere in the record.  Severe impairment of strength, 
endurance or coordinated movement of the right calf muscles 
has not been reported in the clinical record.

The Board notes that X-rays have not been interpreted to show 
shrapnel fragments.  Thus the evidence does not show that the 
foreign bodies have caused intermuscular trauma resulting in 
any significant impairment of the right lower extremity.  As 
noted above, the scars have not been shown to be adherent and 
thus are not shown to be adhesive to the long bones of the 
right lower extremity or to result in epithelial sealing over 
the bone rather than true skin covering in an area where the 
bone is normally protected by muscle.

The record is devoid of evidence of visible or measurable 
muscle atrophy, adaptive contraction of an opposing group of 
muscles, or atrophy of muscle groups not in the track of the 
missiles.  Finally, there is no showing of the induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  The VA examiner expressly found that there was 
no muscle atrophy and that the veteran had muscle strength of 
5/5.

The veteran has been afforded the 20 percent evaluation due 
to the finding of sural nerve impairment and consideration of 
pain and degree of flare-ups.  The Board 

finds that the record does not support a rating beyond the 
currently assigned 20 percent since a showing of severe 
muscle injury is not shown. 

As indicated above, the shrapnel wound scars have been 
consistently described as well-healed, nontender, and 
nonadherent.  There is thus is no showing that the service-
connected shrapnel wound scars are poorly nourished with 
repeated ulceration or are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, diagnostic codes 7803, 7804 
(2001). As the scars have been found to be nonadherent, they 
are not shown to result in limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Accordingly, the Board concludes that a separate compensable 
evaluation for scars of the right calf as residuals of the 
service-incurred shrapnel wounds is not warranted under the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Other Potentially Applicable Codes

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 30 percent evaluation is provided for marked knee 
or ankle disability.  Under Diagnostic Code 5260 for 
limitation of flexion of the leg, for flexion limited to 15 
degrees, a maximum 30 percent evaluation is provided.  Under 
Diagnostic Code 5261 for limitation of extension of the leg 
to 20 degrees, a 30 percent evaluation is provided. It is 
also pointed out that for other impairment of the knee with 
recurrent subluxation or lateral instability, for severe 
impairment, a 30 percent evaluation is warranted.  Diagnostic 
Code 5257.

Motion of the veteran's knee is from 10 to 135 degrees, and 
therefore a rating beyond 20 percent is not warranted for 
limitation of motion of the knee.  There is no showing of any 
subluxation or laxity of the right knee (D.C. 5257).  His 
knee is not ankylosed (D.C. 5256).  There is no showing of 
mal or nonunion of the tibia and 

fibula (D.C. 5262).  Further, the ankle is not ankylosed 
(D.C. 5270).  Thus, a rating beyond 20 percent under the 
Diagnostic Codes pertaining to the knee or the ankle is not 
warranted.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . .  an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  On VA examination in July 2001 for PTSD, the 
veteran noted that he was working at a construction company.  
In addition there are no records in the file showing 
hospitalization for scars, as a residual of a shrapnel wound 
of the posterior-lateral aspect of the right lower leg, 
Muscle Group XI.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Secondary service connection for a claimed right hip 
disability is denied.  

An increased evaluation for scars, as a residual of a 
shrapnel wound of the posterior-lateral aspect of the right 
lower leg, Muscle Group XI, beyond 20 percent is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

